                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


THOMAS J. SAVOCA,                                 )         CASE NO. 1:19-cv-1545
                                                  )
                          PLAINTIFF,              )         JUDGE SARA LIOI
                                                  )
vs.                                               )         MEMORANDUM OPINION AND
                                                  )         ORDER
                                                  )
UNITED STATES DEPARTMENT                          )
OF JUSTICE, et al.,                               )
                                                  )
                         DEFENDANTS.              )


        On July 8, 2019, pro se plaintiff Thomas J. Savoca (“Savoca”), a federal prisoner

incarcerated at USP Hazelton in West Virginia, filed a complaint against the United States

Department of Justice, Executive Office of the United States Attorney, and the Federal Bureau of

Investigation pursuant to 42 U.S.C. § 1983. The allegations in the complaint concern evidence

which Savoca claims was withheld by the U.S. Attorney’s office in a criminal proceeding

brought against him.1 (Doc. 1 (“Compl.”).)

        For the reasons that follow, this action is dismissed.

      A. Background

        When Savoca filed this action, he neither paid the filing fee nor filed an application to

proceed in forma pauperis. Magistrate Judge George Limbert ordered Savoca to either pay the

filing fee or complete and file the financial application attached thereto. (Doc. No. 3

1
   When he filed this action, Savoca identified a related case in the Northern District of Ohio also regarding
evidentiary issues in a criminal proceeding, NDOH Case No. 1:19-cv-14 (“Related Case”). (Doc. 1-1 at 10 (Page
number references are to the page identification number generated by the Court’s electronic docketing system).) The
Related Case was dismissed for failure to state a plausible claim. (Related Case Doc. No. 14.)
(“Deficiency Order”).) The Deficiency Order provided Savoca with 30 days to comply, and

expressly warned that “[f]ailure to comply with this Order may result in dismissal of this action

without further notice.” (Id. at 50.)

       On July 18, 2019, a copy of the Deficiency Order was mailed to Savoca at his address of

record. Savoca responded to the Deficiency Order but did not fully comply. (Doc. No. 5.) The

Deficiency Order instructed Savoca to complete and file the entire application attached to the

order, “including a certified prisoner account statement.” (Deficiency Order at 50.) The

application filed by Savoca included a prisoner affidavit but did not include a prisoner account

statement. (See Doc. No. 5.)

   B. Law and Analysis

       This case is subject to the provisions of 28 U.S.C. § 1915 regarding prisoner in forma

pauperis civil actions. See Jackson v. Mich. Parole Bd., No. 06-CV-11666, 2006 WL 1452112,

at *1 (E.D. Mich. May 24, 2006) (Congress primarily targeted prisoner civil rights cases when it

enacted the filing fee provision of the Prisoner Litigation Reform Act.). When a prisoner files a

civil rights action, he must pay the filing fee. “‘[T]he only issue is whether the inmate pays the

entire fee at the initiation of the proceedings or over a period of time under an installment plan.

Prisoners are no longer entitled to a waiver of fees and costs.’” Jones v. White, No. 10-15156,

2014 WL 238169, at *2 (E.D. Mich. Jan. 22, 2014) (quoting In re Prison Litigation Reform Act,

105 F.3d 1131, 1131 (6th Cir. 1997)).

       The Deficiency Order required Savoca to comply with the statute’s requirements in order

to proceed with this action without the full prepayment of fees. See McCullough v. Fed. Bureau

of Prisons, No. 13-10282, 2013 WL 2147001, at *1 (E.D. Mich. May 16, 2013) (“Submission of

                                                2
[a] sufficient affidavit and a certified trust fund account in accordance with the statute are

statutory requirements for proceeding in forma pauperis.”) (citing McGore v. Wrigglesworth,

114 F.3d 601, 605 (6th Cir. 1997) (overruled on other grounds)). If a prisoner fails to comply

with a court’s deficiency order, his case is subject to dismissal. See In re Prison Litigation

Reform Act, 105 F.3d at 1132 (If a prisoner does not comply with the court’s instructions

regarding payment of fees or filing for pauper status, the court shall presume the prisoner is not a

pauper, assess the fee, and dismiss the case for want of prosecution.); Hill v. Lucas Cty. Common

Pleas Court, 190 F. Supp. 3d 732, 732 (N.D. Ohio 2016) (dismissing case without prejudice

where plaintiff failed to comply with a deficiency order).

       When this case was filed, Savoca did not pay the filing fee or submit the required

statutory documentation to proceed in forma pauperis. Magistrate Judge Limbert notified Savoca

of the deficiency, provided specific instructions to cure the deficiency, granted him 30 days to

pay the filing fee or correct the deficiency, and warned that failure to comply may result in

dismissal of this action without further notice. Savoca did not comply with the Deficiency Order

(he failed to submit a certified prisoner account statement), seek an extension of time to do so, or

provide the Court with any explanation as to why he could not comply. The generous latitude

afforded by the Court to pleadings by pro se litigants does not extend to readily understood

orders and deadlines. See Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991) (Rule 41(b)

dismissal is appropriate when a pro se plaintiff fails to comply with readily comprehended court

deadlines.).




                                                 3
       Accordingly, this case is dismissed without prejudice for want of prosecution for failing

to comply with the Deficiency Order. Erby v. Kula, 113 F. App’x 74, 76 (6th Cir. 2004)

(dismissal of § 1983 action for failure to comply with the court’s deficiency order was not an

abuse of discretion where the order identified the required documentation to proceed in forma

pauperis and warned that failure to comply with the order may result in dismissal); Davis v.

United States, 73 F. App’x 804, 805 (6th Cir. 2003) (affirming dismissal of prisoner civil action

for want of prosecution for failure to comply with deficiency order notifying plaintiff of the

required documents and granting him 30 days to comply).

   C. Conclusion

       For all the foregoing reasons, this action is dismissed without prejudice. The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken

in good faith.

       IT IS SO ORDERED.




Dated: September 12, 2019
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                                4
